In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 13-126V
                                       December 10, 2014
                                       Not to be Published

***************************************
MARGARET GARRISON,                              *
                                                *
      Petitioner,                               * Attorneys’ fees and costs decision
                                                * based on Stipulation of Fact
   v.                                           *
                                                *
SECRETARY OF HEALTH                             *
AND HUMAN SERVICES,                             *
                                                *
      Respondent.                               *
***************************************
Danielle A. Strait, Washington, DC, for petitioner.
Ann D. Martin, Washington, DC, for respondent.

MILLMAN, Special Master

                                               DECISION 1

       On December 10, 2014, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.

       Petitioner submitted a draft to respondent of her Attorneys’ Fees and Costs. During
informal discussions, respondent raised objections to certain items in petitioner’s application.
Based on these objections, petitioner amends her application to reflect an amount for attorneys’
1
  Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioners have 14 days to identify and move to
redact such information prior to the document’s disclosure. If the special master, upon review, agrees that
the identified material fits within the categories listed above, the special master shall redact such material
from public access.
fees of $23,086.20 and of attorneys’ costs of $3,706.91. Respondent does not object to these
amounts. The undersigned finds these amounts to be reasonable. In addition, pursuant to
General Order #9, petitioner filed a statement on December 10, 2014 stating that she has not
incurred any costs in pursuit of her claim. Accordingly, the undersigned awards:

        $26,793.11, representing reimbursement for attorneys’ fees and costs. The award shall be
in the form of a check made payable jointly to petitioner and Maglio, Christopher & Toale, PA,
in the amount of $26,793.11.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk of
the court is directed to enter judgment herewith. 2



IT IS SO ORDERED.


December 10, 2014                                                        /s/ Laura D. Millman
DATE                                                                     Laura D. Millman
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2